In an action to recover damages for personal injuries, the appeals are (1) from an order denying appellant’s motion for a preference (Rules Civ. Prae., rule 151) on the ground that an immediate trial is necessary because of appellant’s age and condition, and (2) from an order granting the motion of respondent New York City Housing Authority to strike the case from the calendar on the grounds that appellant failed to furnish a hospital authorization and failed to arrange for her physical examination by said respondent, although due demand had been made for such authorization and such examination. Orders affirmed, without costs. No opinion. Murphy, Acting P. J., Ughetta, Hallinan and Kleinfeld, JJ., concur.